Citation Nr: 0938232	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  05-08 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
tinnitus.  

2.  Entitlement to a rating in excess of 60 percent for 
bronchiectasis with recurrent bronchitis and pneumothoraces.  

3.  Entitlement to a rating in excess of 10 percent for 
varicose veins of the right lower extremity.  

4.  Entitlement to a compensable rating for varicose veins of 
the left lower extremity.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to March 
1991, in addition to 2 + years of unconfirmed service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held that a request for a TDIU is not a 
separate claim for benefits but, rather (when a disability 
upon which entitlement to TDIU is based has already been 
found to be service connected), is part of a claim for 
increased compensation.  Rice v. Shinseki, No. 06-1445 (U.S. 
Vet. App. May 6, 2009).  In a September 2009 statement, the 
Veteran raised the issue of entitlement to a TDIU.  In 
particular, she stated that her lung disability and her 
"mixture of disabilities" rendered her unable to engage in 
gainful employment.  

As such, the Board considers the Veteran's TDIU claim to be 
in appellate status.  However, prior to a final decision on 
this issue, the Board finds that further evidentiary 
development is necessary.  

Thus, for the reasons set forth below, the issue of 
entitlement to a TDIU is addressed in the REMAND portion of 
the decision below and is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Tinnitus is assigned a single 10 percent rating, which is 
the maximum evaluation authorized under Diagnostic Code (DC) 
6260.  

2.  A lung disability is not manifested by incapacitating 
episodes of infection of at least six weeks total duration 
per year.  

3.  Varicose veins of the right lower extremity are not 
manifested by persistent edema.  

4.  Varicose veins of the left lower extremity are not 
manifested by intermittent edema or aching and fatigue in the 
leg after prolonged standing or walking.  


CONCLUSIONS OF LAW

1.  The law precludes assignment of a single disability 
rating greater than 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.87, DC 6260 (2002) 
(2009).  

2.  The criteria for a rating in excess of 60 percent for 
bronchiectasis with recurrent bronchitis and pneumothoraces 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.97, DC 
6601 (2009).  

3.  The criteria for a rating in excess of 10 percent for 
varicose veins of the right lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.104, DC 7120 
(2009).  

4.  The criteria for a compensable rating for varicose veins 
of the left lower extremity have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.104, DC 7120 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the issues 
adjudicated herein.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2009).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the Court has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1 (2009); 
see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since the filing of the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Tinnitus

In a statement received at the RO in June 2001, the Veteran 
raised the issue of entitlement to a rating in excess of 10 
percent for tinnitus.  By a June 2002 rating action, the RO 
denied this claim.  Following receipt of notification of that 
decision, she perfected a timely appeal with respect to the 
denial of her claim.  In essence, she maintains that this 
service-connected disability has worsened.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  

Tinnitus is evaluated under 38 C.F.R. § 4.87, DC 6260.  This 
diagnostic code was revised effective June 13, 2003.  The 
revisions were intended to codify VA's longstanding practice 
of assigning a single 10 percent evaluation for recurrent 
tinnitus, whether the sound is perceived as being in one ear 
or both ears, or in the head.  See Schedule for Rating 
Disabilities:  Evaluation of Tinnitus, 68 Fed. Reg. 25,822 
(May 14, 2003).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a decision of the Board which had concluded that no 
more than a single 10 percent disability evaluation could be 
assigned for tinnitus (whether perceived as bilateral or 
unilateral) under prior regulations.  The Court held that the 
pre-June 13, 2003, version of 38 C.F.R. § 4.87, DC 6260, 
required the assignment of "dual ratings" for bilateral 
tinnitus.  Id. at 78.  

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources through remand or final adjudication 
of claims based on court precedent that could ultimately be 
overturned, the Secretary of VA imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  
The specific claims affected by the stay included all claims 
in which a claim for compensation for tinnitus was filed 
prior to June 13, 2003, and a disability rating for tinnitus 
greater than 10 percent was sought.  

The Federal Circuit reversed the Court's decision in Smith 
and affirmed VA's longstanding interpretation of DC 6260 as 
authorizing only a single 10 percent rating for tinnitus 
(whether perceived as unilateral or bilateral).  Smith 
v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing United 
States Supreme Court precedent, the Federal Circuit explained 
that an agency's interpretation of its own regulations is 
entitled to substantial deference by the courts.  Id.  
Finding that there was a lack of evidence in the record that 
VA's interpretation of DC 6260 was plainly erroneous or 
inconsistent with the regulations, the Federal Circuit 
concluded that the Veterans Claims Court erred in failing to 
defer to VA's interpretation.  

As a consequence of the Federal Circuit's holding, the VA 
Secretary, on July 10, 2006, rescinded the stay that had been 
imposed on claims affected by Smith.  The Secretary directed 
the Board to resume adjudication of the previously stayed 
claims consistent with VA's longstanding interpretation that 
a single 10 percent disability rating is the maximum rating 
available under DC 6260.  

In view of the foregoing, it is clear that there is no legal 
basis upon which to award the Veteran a single initial 
disability rating greater than 10 percent for tinnitus.  
Accordingly, her claim for a rating in excess of 10 percent 
must be denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

Bronchiectasis with Recurrent Bronchitis and Pneumothoraces

The Veteran's lung disability is currently evaluated as 60 
percent disabling.  According to the applicable rating 
criteria, the next higher rating of 100 percent requires 
evidence of incapacitating episodes of infection of at least 
six weeks total duration per year.  38 C.F.R. § 4.97, DC 6601 
(2009).  

Evidence of record indicates that the Veteran has undergone 
several pertinent VA examinations and has attended multiple 
relevant private and VA outpatient treatment sessions during 
the current appeal.  Evidence contained in these medical 
records do not support the 100 percent evaluation for this 
disability.  

In this regard, the Board acknowledges that chest X-rays have 
shown severe chronic obstructive pulmonary disease.  Further, 
private outpatient treatment records dated in 2005 note that 
the Veteran was experiencing frequent bronchitic infections 
with dyspnea and wheezing.  

Significantly, however, physical examinations conducted at 
the numerous outpatient treatment sessions during the current 
appeal have also demonstrated normal respiratory systems, 
with lungs that were clear to auscultation, breath sounds in 
all fields, and no wheezes, rales, or rhonchi.  Multiple 
pulmonary function tests conducted during the current appeal 
have consistently been normal, except for no more than 
moderate impairment of gas transfer.  

While a September 2008 VA examiner acknowledged that the 
Veteran has substantial bronchiectasis and bronchitis 
symptoms weekly, if not daily, that require multiple 
antibiotics and steroid courses, this physician also 
concluded that "exacerbations . . . could keep . . . [the 
Veteran] from work [only] once in a while, particularly if 
she develops pneumonia" (emphasis added).  

Of further significance to the Board is the fact that the 
file contains numerous medical records indicating that the 
Veteran's bronchiectasis is not manifested by acute 
exacerbations.  In fact, at the November 2007 VA 
miscellaneous arteries and veins examination, she 
acknowledged that she had had no prescribed bedrest for her 
lung disability within the past year.  

Such evidence does not demonstrate that the Veteran's 
service-connected respiratory disorder has resulted in 
incapacitating episodes of infection of at least six weeks 
total duration per year.  Without such evidence, a 100 
percent rating is not warranted.  

Varicose Veins

Initially, by an April 1992 rating action, the RO granted 
service connection for bilateral varicose veins and awarded a 
single 10 percent evaluation for this disability, effective 
from March 1991.  Subsequently, by the currently-appealed 
June 2002 rating action, the RO assigned separate evaluations 
for the varicose veins of the Veteran's lower extremities.  
Specifically, the RO assigned a 10 percent rating for the 
right lower extremity, effective from June 2000, and a 
noncompensable rating for the left lower extremity, effective 
from June 2000.  These disabilities remains so evaluated.  

According to the applicable rating criteria, a noncompensable 
evaluation for varicose veins will be assigned with evidence 
of asymptomatic palpable or visible varicose veins.  The next 
higher evaluation of 10 percent requires evidence of 
intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  A 20 percent rating requires evidence of persistent 
edema which is incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.  38 C.F.R. § 4.104, DC 7120 (2009).  

Right Leg.  As previously noted herein, the service-connected 
varicose veins of the Veteran's right lower extremity are 
currently evaluated as 10 percent disabling.  Evidence of 
record does not support the next higher evaluation of 
20 percent.  

Medical evidence of record indicates that the Veteran has 
undergone several pertinent VA examinations and only rare 
private or VA outpatient treatment.  According to the 
evidence contained in these reports, treatment for the 
varicose veins of her right leg included rest, elevation of 
this extremity, support hosiery, and compression stockings.  
She maintains that she cannot stand or walk for more than 2-3 
minutes before she has fatigue and aching sensations in her 
right leg.  

Physical examinations completed on the Veteran's right leg 
during the current appeal have shown the presence of tender 
varicose veins above the ankle area as well as a palpable 
cord toward the medial aspect of the leg which then extended 
up to the medial aspect of the thigh becoming two cords (one 
of which extended to the groin area).  Superficial varicose 
veins were also noted in the popliteal area and in the back 
of the leg.  

However, multiple physical examinations completed during the 
current appeal have repeatedly demonstrated no heat, stasis 
pigmentation, ulcers, or eczema.  Of particular significance 
to the Board is the fact that these evaluations have 
consistently shown no edema in the Veteran's right lower 
extremity.  

Such evidence does not demonstrate that the service-connected 
varicose veins of the Veteran's right lower extremity are 
manifested by persistent edema.  Without such evidence, the 
next higher evaluation of 20 percent for this service-
connected disability is not warranted.  

Left Leg.  As previously noted herein, the service-connected 
varicose veins of the Veteran's left lower extremity are 
currently evaluated as noncompensably disabling.  Evidence of 
record does not support a compensable evaluation of 
10 percent.  

Medical evidence of record indicates that the Veteran has 
undergone several pertinent VA examinations and only rare 
private or VA outpatient treatment.  According to the 
evidence contained in these reports, although she reported at 
the July 2008 VA miscellaneous arteries and veins examination 
that she could not stand or walk for more than 2-3 minutes 
before she had fatigue and aching sensations in her right 
leg, she has made no such complaints with regard to her left 
leg.  Further, at the November 2007 VA miscellaneous arteries 
and veins examination, she specifically stated that she had 
no complaints with regard to the varicose veins of her left 
lower extremity.  

Indeed, physical examinations completed on the Veteran's left 
leg during the current appeal have shown the presence of only 
superficial varicose veins toward the back of the popliteal 
area and on the top of the posterior aspect of the thigh.  
Further, no stasis pigmentation, ulcers, or eczema have been 
shown.  

Of particular significance to the Board is the fact that the 
multiple physical examinations completed on the Veteran's 
left leg during the current appeal have consistently shown no 
edema or aching and fatigue in this extremity after prolonged 
standing or walking.  

Such evidence does not demonstrate that the service-connected 
varicose veins of the Veteran's left lower extremity are 
manifested by intermittent edema or aching and fatigue in the 
leg after prolonged standing or walking.  Without such 
evidence, the next higher evaluation of 20 percent for this 
service-connected disability is not warranted.  

Additional Considerations

In reaching these conclusions, the Board has also considered 
the Veteran's assertions that her respiratory and varicose 
vein pathology has worsened.  While she has not provided 
specific rationale for support of her contention that her 
service-connected left varicose veins have increased in 
severity, she has maintained that her right varicose veins 
now requires frequent rest and elevation of this extremity.  
Further, she maintains that she cannot walk more than 5 
blocks because she experiences shortness of breath.  

In this regard, the Board acknowledges that the Veteran is 
competent to report symptoms because such actions require 
only personal knowledge and her symptomatology comes to her 
through her senses.  Layno, 6 Vet. App. at 470.  She is not, 
however, competent to identify a specific level of disability 
(e.g., as with her pulmonary and varicose vein 
disabilities)-according to the appropriate diagnostic codes.  
See Robinson v. Shinseki, 557 F.3d 1355 (2009).

The medical findings (as provided in the examination reports) 
directly address the criteria under which these disabilities 
are evaluated.  As such, the Board finds these records to be 
more probative than the Veteran's subjective complaints of 
increased pulmonary and varicose vein symptomatology.  See 
Cartright, 2 Vet. App. at 25 (interest in the outcome of a 
proceeding may affect the credibility of testimony).  

In sum, after a careful review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
increased ratings for the service-connected bronchiectasis 
with recurrent bronchitis and pneumothoraces, varicose veins 
of the right leg, and varicose veins of the left leg for any 
portion of the appeal period.  There is no doubt to be 
otherwise resolved.  As such, the appeals are denied.  

Moreover, the Board does not find that referral for 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for any 
time during the current appeal period.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the Veteran's service-connected 
pulmonary and varicose vein disabilities have required 
hospitalization or resulted in marked interference with 
employment at any time during the current appeal.  Indeed, 
according to evidence of record, although she receives 
regular respiratory outpatient treatment and rare care for 
her varicose veins, she has not been hospitalized for any of 
these service-connected disorders during the current appeal.  

Further, the September 2008 VA examiner concluded that the 
Veteran's bronchiectasis and bronchitis "should not keep her 
from being employed in certain sedentary desk types of jobs, 
as long as the employer considers her underlying disease 
causing chronic cough and sputum production and the need for 
multiple medications and the possibility of exacerbation that 
could keep her from work once in a while, particularly if she 
develops pneumonia."  

The examiner believed that the Veteran "should be able to 
work in a sedentary job with the current condition of 
bronchiectasis and bronchitis with some consideration of her 
health being a cause for chronic cough and sputum production, 
as well as . . . [the] possibility of interruption of job 
periodically."  

Indeed, at the November 2007 VA miscellaneous respiratory 
examination, the Veteran stated that she had lost 
approximately 30 days of work from her job in apartment 
maintenance, as a result of her lung problems, within the 
past year.  Further, at the July 2008 VA miscellaneous 
arteries and veins examination, she asserted that she could 
not work "because she cannot stand on an 8-hour job and 
[that] prolonged standing or walking for more than a few 
minutes gives her immense pain and discomfort in her right 
leg." 

The provisions of 38 C.F.R. § 4.1 specifically set out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the ratings 
assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, has the Veteran's pulmonary and varicose 
vein disabilities resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for any of these disorders at any time during the 
current appeal.  

Duties to Notify and to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Tinnitus.  The VA General Counsel has held, however, that the 
notice and duty to assist provisions of the VCAA are 
inapplicable where undisputed facts render a claimant 
ineligible for the benefit claimed and where further factual 
development could not lead to an award.  VAOPGCPREC 5-2004 
(June 23, 2004); VAOPGCPREC 2-2004 (March 9, 2004).  As has 
been discussed in this decision, a rating greater than 
10 percent for tinnitus is not warranted as a matter of law.  
Any further discussion of the VCAA with respect to the claim 
is, therefore, not necessary.  

Respiratory and Varicose Vein Disabilities.  Here, the duty 
to notify was not satisfied prior to the initial unfavorable 
decision on the claim by the RO.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in April 2008 that fully addressed all three 
notice elements.  The letter informed her of what evidence 
was required to substantiate the increased rating claims on 
appeal and of her and VA's respective duties for obtaining 
evidence.  Therefore, she was "provided the 
content-complying notice to which she [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  

Furthermore, these increased rating claims were 
readjudicated, and a supplemental statement of the case was 
issued in June 2009.  Consequently, the Board finds that the 
duty to notify has been satisfied.  

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish effective dates.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the remaining increased rating issues adjudicated 
herein.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of her case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained private and VA medical records 
adequately referenced by the Veteran.  Further, she was given 
an opportunity to testify before VA personnel but declined to 
do so.  Additionally, she underwent multiple pertinent VA 
examinations.  

Therefore, the Board concludes that available records and 
medical evidence have been obtained in order to make an 
adequate determination as to these increased rating claims.  
Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of these issues that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of these claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

A rating in excess of 10 percent for tinnitus is denied.  

A rating in excess of 60 percent for bronchiectasis with 
recurrent bronchitis and pneumothoraces is denied.  

A rating in excess of 10 percent for varicose veins of the 
right lower extremity is denied.  

A compensable rating for varicose veins of the left lower 
extremity is denied.  


REMAND

At the September 2008 VA respiratory examination, the 
examiner concluded that the Veteran's bronchiectasis and 
bronchitis "should not keep her from being employed in 
certain sedentary desk types of jobs, as long as the employer 
considers her underlying disease causing chronic cough and 
sputum production and the need for multiple medications and 
the possibility of exacerbation that could keep her from work 
once in a while, particularly if she develops pneumonia."  

The examiner believed that the Veteran "should be able to 
work in a sedentary job with the current condition of 
bronchiectasis and bronchitis with some consideration of her 
health being a cause for chronic cough and sputum production, 
as well as . . . [the] possibility of interruption of job 
periodically."  

Importantly, however, the examiner was unable to "make an 
assessment about . . . [the Veteran's] other multiple 
comorbidities that could affect her employability."  Of 
further significance in this matter is the fact that the 
claims folder contains no medical opinions regarding the 
effect of the Veteran's other service-connected disabilities 
on her employability.  

Consequently, the Board finds that a remand of the issue of 
entitlement to a TDIU is necessary.  The purpose of the 
remand is to accord the agency of original jurisdiction an 
opportunity to obtain a medical opinion concerning the 
Veteran's employability.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  Accord the Veteran a pertinent VA 
examination to determine the effect of 
her service-connected abilities on her 
ability to procure and maintain gainful 
employment.  The claims folder must be 
reviewed by the examiner prior to the 
examination.  Any medically indicated 
tests should be accomplished.  

The examiner is asked to discuss the 
manifestations associated with the 
Veteran's service-connected disabilities 
and, to the extent possible, to render an 
opinion as to the level of impairment 
caused by these disorders.  The examiner 
is also specifically asked to render an 
opinion as to the effect of these 
service-connected disabilities on the 
Veteran's ability to procure and to 
maintain gainful employment (without 
regard to her age).  

2.  Following the completion of the 
above, re-adjudicate the issue of 
entitlement to a TDIU.  If the decision 
remains in any way adverse to the 
Veteran, she and her representative 
should be provided with a supplemental 
statement of the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
this issue remaining on appeal as well as 
a summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


